Citation Nr: 0636692	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
wounds to the right buttock.

2.  Entitlement to a higher initial rating for residuals of 
wounds to the right thigh, rated noncompensably prior to 
October 12, 2005, and 10 percent disabling since.

3.  Entitlement to a compensable rating for a right ankle 
scar.

4.  Entitlement to an initial rating higher than 10 percent 
for residuals of wounds to the right ankle.

5.  Entitlement to a compensable rating for right lateral mid 
calf scar.

6.  Entitlement to an initial rating higher than 10 percent 
for residuals of wounds to the medial aspect of the right 
knee.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2002 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied increased ratings for right 
calf gunshot wound residuals, rated 20 percent, and for right 
buttock, right thigh, and right ankle gunshot wound 
residuals, rated noncompensably.

In a March 2003 rating decision, the RO continued a 
noncompensable rating for scars of the right buttock, right 
hip arthritis, and for a scar on the scrotum, but assigned 
additional ratings.  The RO assigned a separate 
noncompensable rating for residuals of a right ankle wound 
based on limitation of motion, but apparently deleted a 
noncompensable right ankle scar rating.  The RO assigned a 
noncompensable rating for a scar on the medial aspect of the 
right knee effective from February 16, 2001; assigned a 
noncompensable rating for right mid lateral calf scar 
effective from February 16, 2001; assigned a noncompensable 
rating for right buttock scar effective from February 16, 
2001; and, assigned a noncompensable rating for a scar on the 
right thigh effective from February 16, 2001.  The veteran 
continued his appeal for higher ratings.

In July 2004, the Board remanded the case for additional 
development.  

In a July 2006 rating decision, the RO granted separate 
service connection and a 10 percent rating for right knee 
degenerative joint disease effective from February 16, 2001.  
The RO granted a 10 percent rating for a right thigh scar, 
effective from October 12, 2005.  The RO granted a 10 percent 
rating for right ankle limitation of motion effective from 
February 16, 2001.  Finally, the RO granted a 10 percent 
rating for right hip arthritis, effective from October 12, 
2005.  The veteran has continued his appeal for higher 
ratings; however, he has not voiced disagreement with the 10 
percent rating assigned for right hip arthritis.  Nor has he 
voiced any disagreement with the 20 percent rating assigned 
for the right calf gunshot wound (except for scars) or the 10 
percent rating assigned for the scrotum scar.  Therefore, 
those issues are not before the Board.


FINDINGS OF FACT

1.  Residuals of a right buttock shell fragment wound are 
manifested by a 3 by 1 centimeter superficial scar that is 
not tender or painful, does not limit any function, and has 
not been characterized as disfiguring, poorly nourished, or 
ulcerated.  

2.  Residuals of a shell fragment wound of the right thigh 
have caused decreased sensation and paresthesia distal to the 
anterior right knee, which is equivalent to mild incomplete 
paralysis. 

3.  Residuals of a right ankle shell fragment wound are 
manifested by a 1 centimeter linear, superficial scar that is 
not tender or painful, does not limit any function, and has 
not been characterized as disfiguring, poorly nourished, or 
ulcerated.

4.  Residuals of a right ankle shell fragment wound are 
manifested by moderate limitation of motion of the right 
ankle joint; there is no additional functional impairment due 
to painful motion, lack of endurance, or incoordination.   

5.  Residuals of a right lateral mid-calf shell fragment 
wound are manifested by a 4 by 1 centimeter superficial scar 
that is not tender or painful, does not limit any function, 
and has not been characterized as disfiguring, poorly 
nourished, or ulcerated.

6.  Right knee degenerative joint disease produces functional 
impairment that more nearly approximates flexion limited to 
30 degrees.  

7.  Superficial right knee scars cover a 7 3/4-squrare 
centimeters area and are not tender or painful, do not limit 
any function, and have not been characterized as disfiguring, 
poorly nourished, or ulcerated.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular rating for 
residuals of a right buttock shell fragment wound scar, a 
right ankle shell fragment wound scar, a right lateral mid-
calf scar, and two right knee shell fragment wound scars are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7802, 7805 (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (effective prior to August 
30, 2002).

2.  The criteria for an initial schedular rating of 10 
percent and no more are met for the entire appeal period for 
residuals of a right thigh shell fragment wound.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (2006), § 4.124a, Diagnostic Code 8520 
(2006).

3.  The criteria for an initial schedular rating greater than 
10 percent are not met for residuals of a right ankle shell 
fragment wound.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71 Plate II, 4.71a, Diagnostic 
Code 5271 (2006).

4.  The criteria for an initial 20 percent schedular rating 
for right knee degenerative joint disease are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71 Plate II, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in December 2002, January 2004, September 2004, and 
in April and July 2005.  These letters informed the veteran 
of what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in July 2004.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because the Board has granted higher 
ratings for residuals of a right thigh shell fragment wound 
and for degenerative joint disease of the right knee, the RO 
will soon issue a rating decision that assigns effective 
dates for those ratings. 

If the veteran is dissatisfied with the effective dates that 
will be assigned by the RO, he is invited to submit a notice 
of disagreement in accordance with appeal instructions that 
will be issued with the rating decision.  Thus, no unfair 
prejudice to the veteran will result from the Board's grant 
of higher ratings at this time.  Further, since higher 
ratings are being denied for the remaining issues on appeal, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Disability Ratings 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Evaluation of a disability 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on functional abilities.  38 C.F.R. § 4.10.  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Regarding an 
appeal from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The service medical records describe shrapnel injuries to the 
right lower extremity from the ankle to the buttocks that 
occurred in Vietnam on June 5, 1967.  A booby trap had 
exploded.  The wounds had healed by June 17, 1967.  On July 
12, 1967, however, the veteran suffered a gunshot wound that 
fractured the right tibia (open cortical fracture) and caused 
a soft tissue wound of the scrotum.  

The combined results of these battlefield injuries were 
multiple fragment wounds to the veteran's right buttocks, 
thigh, knee, calf, and ankle with open fracture to the right 
tibia.  The wounds required debridement and extended 
hospitalization due to complications including staph aureus 
and e coli infections with anterior tibial osteomyelitis.  
The hospital report notes that the gunshot wound "goes down 
to bone."  The patellar tendon was intact.  Wound healing 
was slowed due to probable osteomyelitis.  August 16, 1967, 
X-rays showed continuing osteomyelitis and the veteran could 
not be returned to duty.  The veteran was evacuated to Fort 
Gordon, Georgia, where a September 1967 report notes that no 
nerve or artery was involved in the right tibia gunshot 
wound.  

A February 1969 VA examination report reflects a 1 1/2 by 1 1/2-
inch superficial scar on the right buttock.  There also was a 
1 1/2-inch linear superficial scar of the lateral right lower 
thigh, a 1 1/2 by 1-inch superficial scar of the lateral right 
calf, and a 2 1/2 by 1-inch deep scar at the anterior right leg 
just below the right knee with intact patella tendon.  Range 
of right knee motion was normal.  The knee was stable and 
strong and the veteran did not limp.  X-rays showed minimal 
degenerative changes at the right hip.  

In April 1969, the RO granted service connection for 
residuals of gunshot wound of the right calf with right tibia 
fracture and assigned a 20 percent rating under Diagnostic 
Code 5311.  The RO granted service connection and 
noncompensable ratings under Diagnostic Code 7805 for 
residual wounds of the right buttock, right thigh, right 
ankle, and scrotum.  The RO also granted service connection 
for right hip degenerative arthritis and rated it 
noncompensably under Diagnostic Code 5003.

The RO received the veteran's request for an increased rating 
on February 16, 2001.  On February 23, 2001, the RO received 
private medical records that reflect that patellar grinding 
and increased knee stiffness was shown in January 2001. 

A November 2001 VA orthopedic compensation examination report 
reflects normal range of motion and right knee stability and 
well healed scars on the right leg.  November 2001 VA X-rays 
showed a small right patellofemoral joint osteophyte.  The 
final right knee diagnosis was degenerative joint disease of 
the right knee with 50 percent loss of function.

In the appealed February 2002 rating decision, the RO 
continued a 20 percent rating for residuals of a right calf 
gunshot wound and continued a noncompensable rating for shell 
fragment wound residuals of the right buttock, thigh, and 
ankle.  

In August 2002, the veteran requested that right knee, ankle, 
and hip arthritis be rated separately.  

Private medical evidence dated January 2003 showed right knee 
degenerative changes so significant that the physician 
prescribed a brace and noted that the knee joint should be 
replaced soon.  

A January 2003 VA orthopedic examination reports reflects 
that the veteran reported right knee pain, stiffness, fatigue 
and lack of endurance, swelling, instability, giving away, 
and locking.  The report notes that 20 percent of the time, 
the knee was affected by flare-ups.  In 2000, he had retired 
from being a machinist.  Flexion of the right knee was nearly 
full, that is, 134 degrees, but the knee lacked 2 degrees of 
full extension.  Right ankle range of motion was nearly full.  
The examiner noted that these were pain-free ranges of motion 
in each plane.  The diagnoses were gunshot wound with 
degenerative joint disease of the right knee and slight loss 
of function due to pain; and, right hip degenerative joint 
disease and "minimal disease of the right ankle."  The 
examiner attributed right knee degenerative joint disease and 
right ankle arthralgia to the service-connected gunshot wound 
and shell fragment wounds.  

In January 2003, the veteran reported that he was 
hospitalized a total of 5 months for the right calf gunshot 
wound.  He reported a visible deformity of the right tibia 
and pain when kneeling.  He reported that he had taken 
Celebrex(r) for knee pain, but discontinued that because it 
caused stomach irritation.

In a March 2003 rating decision, the RO continued a 20 
percent rating for the right calf gunshot wound, continued a 
single noncompensable rating for scars of the right buttock, 
thigh, and ankle, and continued noncompensable ratings for 
right hip arthritis and for a scrotum scar.  The RO added a 
new noncompensable rating under Diagnostic Code 5271 for 
service-connected residuals of a right ankle wound effective 
from February 16, 2001; added a new noncompensable rating 
under Diagnostic Code 7805 for a scar on the medial aspect of 
the right knee effective from February 16, 2001; added a new 
noncompensable rating under Diagnostic Code 7805 for right 
mid lateral calf scar effective from February 16, 2001; added 
a new noncompensable rating under Diagnostic Code 7805 for 
right buttock scar effective from February 16, 2001; and, 
added a new noncompensable rating under Diagnostic Code 7805 
for right thigh scar effective from February 16, 2001.

In January 2005, B. Hatchett, M.D., reported that July 2004 
X-rays showed significant posttraumatic right knee arthritis 
and varus (bent inward) deformity.  

An October 2005 VA examination report reflects a complaint of 
constant right knee pain, increased by walking and standing 
and cold or damp weather.  Weather also caused right buttock 
and hip pain to flare-up.  The right ankle was constantly 
painful and flared-up with use and weather also.  The veteran 
limped favoring the right leg.  The right knee had a varus 
deformity and mild crepitance.  

Right hip range of motion (pain free) was to 120 degrees of 
forward flexion, to 30 degrees of extension, to 25 degrees of 
adduction, and to 45 degrees of abduction.  External rotation 
was to 50 degrees and internal rotation was to 40 degrees.  
Repetitive use revealed no additional impairment or symptom.  

Right knee range of motion (pain free) was to 130 degrees of 
flexion, and to 0 degrees of extension.  Repetitive use 
revealed no additional impairment or symptom.  

Right ankle range of motion (pain free) was to 10 degrees of 
dorsiflexion and to 50 degrees of plantar flexion.  
Repetitive use revealed no additional impairment or symptom.  

The examiner reported on the size and location of several 
scars.  On the right buttock was a 3 by 1 centimeter 
superficial scar with an atrophic appearance.  Along the 
posterior thigh was a 13 by 1 centimeter atrophied scar.  On 
the posterior popliteal area was a 3 by 1/2 centimeter scar.  
On the anterior knee was a 2 1/2 by 2 centimeter scar.  On the 
lateral calf was a 4 by 1 centimeter scar.  Along the right 
ankle was a 1 centimeter linear scar.  No scar was painful 
and no additional scar symptom was noted.  

Also noted was a zone of decreased sensation and paresthesia 
on the anterior lower right leg just below the right knee.

The examiner noted that muscle bulk and tone appeared to be 
normal.  Strength was full in the lower extremities.  
Patellar and deep tendon reflexes at the ankles were 
decreased (1+), but symmetric.  

X-rays showed right hip degenerative joint disease and small 
osteophyte formation at the right knee.  X-rays showed a 
small enthesophyte (pathological growth at the tendonous 
attachment to the bone) at the right ankle. 

The diagnoses were gunshot wound of the right hip and right 
knee joints; resolved gunshot wound of the right ankle with 
mild residual pain; and, area of numbness just distal to the 
right knee, due to shrapnel.    

Right Buttock

The right buttock scar is rated noncompensably under 
Diagnostic Code 7805, which has undergone a revision since 
the veteran first filed his claim for an increase in February 
2001.  Pursuant to the former criteria of Diagnostic Code 
7805, scars, other than those characterized as disfiguring, 
poorly nourished, subject to repeated ulceration, or 
superficial scars that are tender and painful, or burn scars, 
are to be rated on limitation of function of the part 
affected under Code 7805.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (effective prior to August 30, 2002).  

The right buttock scar has been described as a 3 by 1 
centimeter superficial scar with an atrophic appearance.  The 
evidence does not reflect that the scar is tender or painful 
or that it limits any function, nor has it been characterized 
as disfiguring, poorly nourished, or subject to repeated 
ulceration.  Comparing these manifestations to the prior 
provision of the rating schedule, it is clear that the 
criteria for a 10 percent rating are not more nearly 
approximated under the prior rating provision.  

Under the revised portion of Diagnostic Code 7802 (which 
formerly addressed second degree burn scars), a 10 percent 
rating is warranted for scars, other than head, face, or neck 
that are superficial and that do not cause limited motion 
where they cover an area or areas of 144 square inches (929 
square centimeter) or greater.  

Note (1): Scars in widely separated areas as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately 
rated and combined in accordance with § 4.25 of this 
part.  

Note (2): A superficial scar is one not associated 
with underlying tissue damage.  

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective August 30, 
2002).  

Pursuant to revised Diagnostic Code 7805, scars, other than 
of head, face, or neck, or deep scars, or unstable scars, or 
superficial scars exceeding 144 square inches, are to be 
rated on limitation of function of the part affected under 
Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2005).  

Comparing the manifestations of the right buttock scar with 
the revised rating criteria, the Board finds that the 
criteria for a 10 percent rating are not more nearly 
approximated.  The total area of the right buttock scar is 3 
square centimeters.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990)..  The claim for a compensable 
disability rating for a right buttock scar is therefore 
denied.  

Right Thigh Wound

The RO has rated the right thigh wound 10 percent disabling 
effective from October 12, 2005, under Diagnostic Code 7804.  
Although a 13 by 1 centimeter asymptomatic scar is shown on 
the posterior thigh, the RO has assigned a 10 percent rating 
based on medical evidence of a zone of decreased sensation 
and paresthesia on the anterior lower leg near the knee.  The 
RO assigned an effective date of October 12, 2005, based on 
the date of the VA examination that recorded this 
manifestation.  Although the VA examiner found no painful 
scar, the RO's assignment of Diagnostic Code 7804 is 
analogous to a symptomatic scar, rather than to a sensory 
deficit, also known as "incomplete paralysis."  

The term "incomplete paralysis" when used with peripheral 
nerve injuries indicates a degree of lost or impaired nerve 
function.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a (2006).  

Under § 4.124a, Diagnostic Code 8520, a 10 percent evaluation 
is warranted for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent evaluation requires moderate incomplete 
paralysis.  This diagnostic code is appropriate for use 
because no other lower extremity nerve affects sensation of 
the lower leg above the foot level.  

Because the manifestations are wholly sensory and there is no 
disabling pain involved with the decreased sensation below 
the right knee, the Board finds that the criteria for a 
schedular rating greater than 10 percent are not more nearly 
approximated, whether rated under Diagnostic Code 7804 or 
8520.  After consideration of all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  A schedular rating higher than 10 percent must be 
denied.  

Although there no basis to assign a rating greater than 10 
percent for this sensory deficit below the right knee, there 
also is no basis to withhold that rating until October 12, 
2005.  The veteran requested an increased rating in February 
2001.  Inasmuch as the issue of an increased rating was 
already in appellate status when the RO issued the July 2006 
rating decision, the Board must consider entitlement to an 
increased rating for the entire appeal period.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Medical evidence dated prior to 
October 12, 2005, including two prior VA examination reports 
does not address innervation of the right leg.  Thus, the 
prior examination reports are incomplete.  According to 
38 C.F.R. § 4.2, "Different examiners at different times 
will not describe the same disability in the same language.  
Features which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described."  

There is no evidence that a definite worsening of the shell 
fragment wounds occurred during the appeal period.  The 
October 2005 VA examiner did not describe this sensory 
deficit as a recent change or increase in severity.  
Considering the fact that different examiners at different 
times might describe the same disability differently and 
considering that regulations require VA to consider the date 
of claim when assigning an increased rating (38 C.F.R. 
§ 3.400), there is no basis not to apply the 10 percent 
rating prior to October 12, 2005.  Therefore, the criteria 
for a 10 percent rating for residuals of a right thigh wound 
are more nearly approximated for the entire appeal period, 
that is, both before and after October 12, 2005.  

After consideration of all the evidence of record, the Board 
finds that the evidence favors a 10 percent schedular rating 
for residuals of a right thigh shell fragment wound for the 
entire appeal period, that is, both before and after October 
12, 2005.  

Right Ankle Scar

The right ankle scar was originally rated noncompensably 
under Diagnostic Code 7805.  The March 2003 RO rating 
decision makes no further mention of a rating for the ankle 
scar, but instead reflects a 10 percent rating under 
Diagnostic Code 5271 for limitation of motion of the right 
ankle.  

The right ankle scar has been manifested throughout the 
appeal period by a 1 centimeter linear scar that is 
asymptomatic.  The evidence does not reflect that the scar is 
tender or painful or that it limits any function, nor has it 
been characterized as disfiguring, poorly nourished, or 
subject to repeated ulceration.  Comparing these 
manifestations to both the prior provision of the rating 
schedule and the revised provisions, it is clear that the 
criteria for a 10 percent rating are not more nearly 
approximated.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (effective prior to and since August 30, 
2002).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a compensable disability rating for a right ankle scar is 
therefore denied.  


Right Ankle Joint

In July 2006, the RO rated the right ankle joint 10 percent 
disabling effective from February 16, 2001, under Diagnostic 
Code 5271, on the basis of moderate limitation of motion.  
Inasmuch as a higher evaluation is available and as the issue 
of an increased rating was already in appellate status when 
the RO issued the July 2006 rating decision, the Board must 
consider entitlement to an increased rating for the entire 
appeal period.  AB v. Brown, supra.  

In January 2003, a VA examiner noted nearly full range of 
motion of the right ankle, although in October 2005, moderate 
limitation of motion was shown.  No other symptom, such as 
instability or deformity, is shown.  The right ankle joint 
disability has been manifested throughout the appeal period 
by limitation of motion that is no more than moderate.  There 
is no additional disability due to such factors as painful 
motion, loss of endurance, fatigability, and etc.

Moderate limitation of motion of either ankle warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5271 (2006).  

Comparing the manifestations with the rating criteria, the 
Board finds that the criteria for a rating greater than 10 
percent are not met for the right ankle. After considering 
all the evidence of record, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a schedular disability rating greater than 10 percent for 
the right ankle joint is therefore denied.  



Right Lateral Mid Calf Scar

In a March 2003 rating decision, the RO assigned a separate 
noncompensable rating for a scar on the right lateral mid 
calf effective from February 16, 2001, under Diagnostic Code 
7805.  The scar has been described as a 4 by 1 centimeter 
scar that is asymptomatic.  

The evidence does not reflect that the scar is tender or 
painful or that it limits any function, nor has it been 
characterized as disfiguring, poorly nourished, or subject to 
repeated ulceration.  Comparing these manifestations to both 
the prior and the revised provisions of the rating schedule, 
it is clear that the criteria for a 10 percent rating are not 
more nearly approximated.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804, 7805 (effective prior to and since 
August 30, 2002).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a compensable disability rating for a right lateral mid-
calf scar is therefore denied.  

Right Knee

In August 2003, the RO granted separate service connection 
for a scar of the medial aspect of the right knee and 
assigned a noncompensable rating effective from February 16, 
2001, under Diagnostic Code 7805.  In its July 2004 REMAND, 
the Board listed the issue of "Entitlement to separate, 
compensable evaluation of the residuals of wounds to the 
medial aspect of the right knee."  In May 2006, the RO 
granted separate service connection for right knee 
degenerative joint disease and assigned a 10 percent rating 
under Diagnostic Code 5010 effective from February 16, 2001.  
Because higher ratings are available and the issue of an 
increased rating for the right knee remains viable, the Board 
will therefore review the 10 percent ratings assigned for 
right knee degenerative joint disease and the noncompensable 
rating assigned for the knee scars.  AB v. Brown, supra.  

Right knee degenerative joint disease has been manifested by 
complaint of constant right knee pain and increased pain on 
walking and standing and by cold or damp weather, mild 
crepitance, flexion to 130 degrees, and extension to 0 
degrees.  The examiner noted that muscle bulk and tone 
appeared to be normal.  Strength was full.  X-rays show 
significant degenerative joint disease.  

Diagnostic Code 5010 provides that arthritis due to trauma is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis (hypertrophic 
or osteoarthritis) when established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006). 

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2006).  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate 
II, 4.71a, Diagnostic Code 5261 (2005).    

VA General Counsel determined that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004). 

Comparing the right knee manifestations to the rating 
criteria it appears that the criteria of a compensable rating 
for limitation of motion are not more nearly approximated; 
however, there are additional functional limitations 
sufficient to invoke the provisions of 38 C.F.R. §§ 4.40, 
4.45.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  In 
applying these regulations, VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination, including during flare-ups.  Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Although in October 2005, a VA examiner noted that repetitive 
movement produced no additional impairment, the veteran had 
reported that weather and prolonged standing or walking 
produced flare-ups.  Moreover, in November 2001, a VA 
orthopedic examiner noted that degenerative joint disease had 
caused about 50 percent loss of function of the knee.  Thus, 
there is medical and lay evidence of significant additional 
functional impairment to the right knee.  Although the RO has 
assigned a 10 percent rating, the Board will therefore 
resolve any remaining doubt on this issue in favor of the 
veteran and assign a 20 percent rating under Diagnostic Code 
5010-5261 for a continually painful right knee.  

Turning to the knee scars, on the posterior popliteal area 
was a 3 by 1/2 centimeter superficial scar and on the anterior 
knee was a 2 1/2 by 2 1/2-centimeter superficial scar.  The total 
area covered by the scars is 7 3/4 square centimeters.  The RO 
has assigned a noncompensable rating for the scars under 
Diagnostic Code 7805.  The evidence does not reflect that 
either of the two right knee scars is tender or painful, or 
that either scar limits any function, or that either scar is 
disfiguring, poorly nourished, or subject to ulceration.  
Comparing these manifestations to both the prior provision of 
the rating schedule and the revised provisions, it is clear 
that the criteria for a 10 percent rating are not more nearly 
approximated.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (effective prior to and since August 30, 
2002).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a compensable disability rating for right knee scars is 
therefore denied.  

The combined rating for a disability shall not exceed the 
rating for the amputation at the elected level, were 
amputation to be performed.  For example, the combined 
evaluations for loss of use of the right leg at lower thigh 
level shall not exceed a 60 percent evaluation, according to 
38 C.F.R. § 4.71a, Diagnostic Code 5162.  38 C.F.R. § 4.68 
(2006).  The ratings granted above do not violate this rule.  

Extraschedular Consideration  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the disabilities at issue have not 
been shown, or alleged, to cause such difficulties as marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

Entitlement to a compensable rating for residuals of wounds 
to the right buttock is denied.

Entitlement to a 10 percent schedular rating for residuals of 
wounds to the right thigh is granted for the entire appeal 
period, subject to the laws and regulations governing the 
payment of monetary benefits.. 

Entitlement to a compensable rating for a right ankle scar is 
denied.

4.  Entitlement to an initial rating higher than 10 percent 
for residuals of wounds to the right ankle is denied.

Entitlement to a compensable rating for right lateral mid 
calf scar is denied.

Entitlement to a 20 percent initial rating for right knee 
degenerative joint disease is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to a compensable rating for two right knee scars 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


